78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Pablo REYES, Plaintiff-Appellant,v.STANDARD MORTGAGE COMPANY, INC.;  Court of Appeals of theState of California, Fifth Appellate District,Defendants-Appellees.
No. 95-16833.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Pablo Reyes appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action seeking to set aside an order of California's Fifth District Court of Appeal which dismissed as premature his appeal in a quiet title action.   We affirm the district court's conclusion that it lacked jurisdiction to set aside a state court order.   See Branson v. Nott, 62 F.3d 287, 292 (9th Cir.), cert. denied, 116 S.Ct. 565 (1995).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Reyes's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3